SCHWARTZ, Chief Judge.
The conviction below for aggravated battery with a knife is reversed for a new trial because the prosecutor improperly asked the defendant on cross-examination whether it was “true that you also have cut [another person] with a knife.” See Harris v. State, 427 So.2d 234 (Fla. 3d DCA 1983); Ruiz v. State, 395 So.2d 566 (Fla. 3d DCA 1981), review denied, 407 So.2d 1106 (Fla.1981); Donaldson v. State, 369 So.2d 691 (Fla. 1st DCA 1979); Cornatezer v. State, 736 So.2d 1217 (Fla. 5th DCA 1999); Cooper v. State, 659 So.2d 442 (Fla. 2d DCA 1995); Freeman v. State, 630 So.2d 1225 (Fla. 4th DCA 1994). We reject the state’s arguments that only harmless error was involved and that the impropriety could be negated by a curative instruction. Harris, 427 So.2d at 234; Ruiz, 395 So.2d at 566.
Reversed.